An indictment, proper in form and substance, was returned by the grand jury, of said county, at the Spring Term 1938, wherein the defendant (appellant) was charged with the violation of section 4717 (1) of Michie's Code of Alabama, 1928; General Acts of Alabama 1927, page 704, which makes it an offense (felony) "for any person * * * to transport in quantities of five gallons or more any of the liquors or beverages, the sale, possession or transportation of which is now prohibited by law in Alabama."
The trial of the defendant was had on November 1, 1939, and resulted in his conviction, as charged in the indictment.
The evidence adduced upon the trial was in conflict. That for the State tended to make out a case against the defendant and was ample upon which to support the judgment of conviction. That for the defendant tended otherwise.
There is but one proposition presented upon this appeal, and this is based upon the exception reserved to the action of the court in overruling defendant's motion to exclude the evidence of the State. No error appears in this ruling, for, as stated, there was ample evidence in behalf of the prosecution to establish the corpus delicti, and also the commission of the offense by the accused.
No special written charges were refused to defendant. The motion for a new trial, and the ruling of the court upon the motion is not presented in a manner to authorize or warrant this court to consider or review same, for the reason no exception was reserved to the court's action in overruling and denying the motion for a new trial.
The record proper is regular in all respects. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.